Citation Nr: 0823300	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-16 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left ear 
disability.

2.  Entitlement to service connection for a sinus disability.

3.  Entitlement to service connection for a right pinky 
(fifth) toe disability. 

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a chronic upper 
back/neck disability.

6.  Entitlement to service connection for a right ankle 
disability.

7.  Entitlement to service connection for a left ankle 
disability. 

8.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

9.  Entitlement to an initial compensable rating for a right 
knee scar.

10.  Entitlement to an initial compensable rating for a right 
wrist scar. 

11.  Entitlement to an initial compensable rating for 
temporomandibular joint (TMJ) dysfunction.

12.  Entitlement to an initial rating in excess of 10 percent 
for residuals of status post surgical repair of the right 
thumb.

13.  Entitlement to an initial compensable rating for 
residuals of status post surgical repair of the right knee.

14.  Entitlement to an initial rating in excess of 10 percent 
for status post fracture of the L3 vertebrae.

15.  Entitlement to an initial rating in excess of 10 percent 
for residuals of status post surgical repair of the right 
wrist.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to 
January 2005; he also had prior active duty of 1 year, 9 
months, and 6 days, and prior inactive duty of 2 years, 6 
months, and 7 days. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued in 
April 2005 by the RO.  

The veteran was scheduled to appear at Board hearing in 
Washington, DC, in April 2008.  In February 2008, he canceled 
his request for a hearing.  

For the reasons expressed below, the issues of entitlement to 
service connection for left knee, upper back/neck, right 
ankle, and left ankle disabilities and to higher ratings for 
status post fracture of the L3 vertebrae, and for residuals 
of status post surgical repair of the right thumb, of status 
post surgical repair of the right knee, and of status post 
surgical repair of the right wrist are remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action, on his part, is 
required.  


FINDINGS OF FACT

1.  In December 2007, prior to the promulgation of a decision 
in the appeal, the veteran stated that he wished to withdrew 
his appeals pertaining to entitlement to service connection 
for a left ear disability and for a sinus condition and to 
higher initial ratings for tinnitus, for a right knee scar, 
for a right wrist scar, and for TMJ dysfunction.  

2.  The veteran sustained a fracture of his right fifth toe 
while in service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of Substantive Appeals, 
pertaining to entitlement to service connection for a left 
ear disability and for a sinus condition and to higher 
initial ratings for tinnitus, for a right knee scar, for a 
right wrist scar, and for TMJ dysfunction, have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for a right fifth toe 
fracture are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202.  Withdrawal may be made by the veteran or by his or 
her authorized representative.  38 C.F.R. § 20.204.  Here, 
the veteran, in a December 2007 statement, withdrew his 
appeal as to entitlement to service connection for a left ear 
disability and for a sinus condition and to higher initial 
ratings for tinnitus, for a right knee scar, for a right 
wrist scar, and for TMJ dysfunction.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration as to these issues.  Accordingly, the Board 
does not have jurisdiction to review the appeal and these 
claims are dismissed.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Considering the claim for service connection for a right 
fifth toe fracture on appeal in light of the above-noted 
legal authority, and given the Board's favorable disposition 
of the claim, the Board finds that all necessary notification 
and development action on this matter has been accomplished. 


Right Fifth Toe Fracture

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.  See also 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

A review of the veteran's service treatment records reveals 
that he sustained a fracture to his right fifth toe while in 
service.  In July 2004, the veteran was seen with several 
days of soreness and swelling of the right fifth toe.  A 
diagnosis of a right fifth toe fracture was rendered.  

At the time of his November 2004 VA examination, the veteran 
reported that he had been suffering from a toe fracture since 
2004.  The veteran had difficulty marching as a result of the 
pain.  Physical examination of the right foot revealed no 
tenderness, weakness, edema, atrophy, or disturbed 
circulation.  He did not have any limitation with standing or 
walking.  The examiner stated that with regard to the right 
fifth toe condition there was no diagnosis because there was 
no pathology to render a diagnosis.  

The Board notes that the veteran sustained a fracture of his 
right fifth toe in service as evidenced by the service 
medical records associated with the claims file.  Although 
the veteran does not have any current manifestations 
resulting from the fracture, he still sustained the fracture 
in question while in service.  Under the circumstances of 
this case, and with resolution of all reasonable doubt in the 
veteran's favor, the Board finds that the criteria for 
service connection for a fracture of the right fifth toe are 
met.  


ORDER

The issues of entitlement to service connection for an ear 
disability and for a sinus condition and to higher initial 
ratings for tinnitus, for a right knee scar, for a right 
wrist scar, and for TMJ dysfunction are dismissed.

Service connection for a right fifth toe fracture is granted. 


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claims remaining on appeal is warranted.  

With regard to the service-connection claims remaining on 
appeal, the Board notes that the veteran served as a Ranger 
with the Special Forces.  The Board further observes that the 
veteran was issued the parachutist badge, the Mexican 
parachutist badge, and the master parachutist badge, as 
result of having participated in numerous jumps during his 
period of service.  The veteran maintains that he sustained 
claimed ankle, neck/upper back, and left knee disabilities as 
result of the wear and tear caused by the numerous jumps.  
The veteran was seen for left ankle problems on several 
occasions during service.  Although the veteran was not found 
to have disability relating to the claimed disabilities at 
the time of the November 2004 pre-discharge examination, the 
veteran has reported having continuous symptoms relating to 
these disabilities since his separation from service.  The 
Board further notes that service connection can be granted 
for certain conditions, namely arthritis, if demonstrated 
within one year of release from service.  The November 2004 
examination was performed while the veteran was still on 
active duty.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2007).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 
83.

Based upon the above, the veteran should be afforded a VA 
examination to determine the nature and etiology of any 
current right and left ankle, upper back/neck, and left knee 
disabilities.

With regard to the veteran's claim for a higher initial 
rating for his right wrist disability, the Board notes that 
the veteran has indicated that the symptomatology associated 
with his right wrist has worsened in severity.  He maintains 
that he now has chronic pain, swelling, and weakness, which 
becomes severe with extended use.  As to his right knee 
disability, the veteran maintains that he now has instability 
and periods of locking and clicking in his knee.  With regard 
to his status post fracture of the L3 vertebrae, the Board 
notes that the veteran has now reported having muscle spasms 
and limited range of motion.  As it relates to his right 
thumb disability, the veteran now reports having constant 
numbness in the thumb.  

VA is obliged to afford a veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability.  VAOPGCPREC 11-95 (1995).  The 
veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).

Accordingly, the RO should arrange for the veteran to undergo 
VA orthopedic and neurological examinations, by appropriate 
physicians, at a VA medical facility.  The veteran is hereby 
advised that failure to report to any scheduled examination, 
without good cause, may result in a denial of the original 
claim for service connection (as the claim will be considered 
on the basis of evidence of record).  See 38 C.F.R. § 
3.655(b) (2007).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination, the RO must 
obtain and associate with the claims file (a) copy(ies) of 
any notice(s) of the date and time of the examination(s) sent 
to the veteran by the pertinent VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159 (2007).  In this regard, the Board notes that the 
veteran indicated that he has been receiving treatment by a 
private chiropractor for chronic pain and limitation of 
motion.  However, no such treatment records have been 
associated with the record.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to readjudicating the claims remaining on 
appeal.  Also, in readjudicating the veteran's higher initial 
rating claims, the RO must consider whether staged ratings 
are appropriate if the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal, that is not 
currently of record.  The RO should 
explain the type of evidence that is the 
veteran's ultimate responsibility to 
submit.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  The RO should assist the veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA orthopedic and 
neurological examinations, by appropriate 
physicians, at a VA medical facility.  
The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include x-rays) should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  Each examiner 
should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expresses, in a printed (typewritten) 
report.

Orthopedic examination is for the purpose 
of determining the nature and etiology of 
any current upper back/neck, left and 
right ankle, and left knee disabilities 
found on examination.  Following 
examination of the veteran, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that any 
diagnosed upper back/neck, left and right 
ankle, and left knee disability (1) is 
related to the veteran's period of 
service, to include, but not limited to, 
duties performed as a parachutist, or (2) 
if arthritis is diagnosed, whether its 
onset was within one year of service 
discharge (the veteran was discharged on 
January 1, 2005).  

Orthopedic and neurological examinations 
are to assess the nature and severity of 
the veteran's service-connected residuals 
of surgical repair of right wrist, right 
thumb, and right knee disabilities and of 
a fracture of the L3 vertebral in 
accordance with the latest AMIE worksheet 
for rating disorders of the arm, hand, 
knee spine, neurological disabilities, 
and intervertebral disc syndrome.  If 
found on examination, the examiner(s) 
should also provide an opinion as to 
combined duration of incapacitating 
episodes, measured in weeks of 
incapacitation (requiring bed rest) per 
year should the examiner determine that 
the veteran's lumbar spine disability has 
aggravated or caused intervertebral disc 
syndrome of the lumbar spine.  The 
neurological examiner should report any 
neurological symptoms found on 
examination, particularly with respect to 
the right thumb.  Range of motion testing 
should be reported in degrees.  The 
examiner should also indicate the degree 
of additional disability caused by 
functional losses, such as pain, weakened 
movement, excess fatigability, or 
incoordination.  If neurological 
impairment is found to be present, the 
examiner should indicate whether the 
impairment is mild, moderate, moderately 
severe, or severe.  As it relates to the 
right knee, the examiner should indicate 
the absence or presence of any 
subluxation or instability.  If either is 
present indicate whether it is mild, 
moderate, or severe.  

4.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority.  
With regard to the higher rating claims, 
the RO should document its continued 
consideration of whether "staged 
ratings," pursuant to the Fenderson 
decision, cited to above, are 
appropriate.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


